—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Douglass, J.), both rendered February 3, 1997, convicting him of robbery in the second degree, under Indictment No. 8500/96, upon a jury verdict, and grand larceny in the fourth degree, under Indictment No. 8501/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in limiting his cross-examination of witnesses at both the Wade hearing and at the trial of Indictment No. 8500/96. Although the right of cross-examination is constitutionally protected, trial courts retain broad discretion to restrict cross-examination where questions are, among other things, repetitive or of marginal relevancy (see, People v McEachern, 237 AD2d 381; People v Ashner, 190 AD2d 238, 246).
*560The defendant’s sentence imposed under Indictment No. 8500/96 was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.